EXHIBIT 10.3 ATARA BIOTHERAPEUTICS, INC.STOCK OPTION GRANT NOTICE Atara Biotherapeutics, Inc. (the “Company”), hereby grants to Optionholder an option to purchase the number of shares of the Company’s Common Stock set forth below (the “Option”) as an inducement award within the meaning of NASDAQ Listing Rule 5635(c)(4).Notwithstanding that the Option is not granted under the Atara Biotherapeutics, Inc. 2014 Equity Incentive Compensation Plan, as amended and restated, (the “Plan”), the Option shall be subject to all of the terms and provisions of the Plan as if it had been granted thereunder; provided, that the terms of the Grant Notice and this Option Agreement shall control with respect to such matters expressly addressed therein.This Option shall be subject to the terms and conditions set forth in this Stock Option Grant Notice and the Option Agreement, the Plan (notwithstanding that the Option is not granted under the Plan) and the Notice of Exercise, all of which are attached hereto and incorporated herein in their entirety.Capitalized terms not explicitly defined herein but defined in the Plan or the Option Agreement will have the same definitions as in the Plan or the Option Agreement, respectively.If there is any conflict between the terms in this Stock Option Grant Notice and the Plan, the terms of the Plan will control. Optionholder: Date of Grant: Vesting Commencement Date: Number of Shares Subject to Option: Exercise Price (Per Share): Total Exercise Price: Expiration Date: Type of Grant: Nonstatutory Stock Option Vesting Schedule: The shares of Company common stock underlying the Option shall vest and become exercisable over four years, with one-quarter of the underlying shares vesting on the one-year anniversary of the date of grant, and 1/48th of the underlying shares subject to the Option vesting each month following such anniversary (on the same day of the month as the date of grant); subject to potential vesting acceleration under certain circumstances pursuant to the terms of Optionholder’s employment agreement with the Company; and in each case subject to Optionholder providing Continuous Service (as defined in the Company’s 2014 Equity Incentive Plan) on each such date. Payment: By one or a combination of the following items (described in the Option Agreement): ☒By cash, check, bank draft or money order payable to the Company ☒Pursuant to a Regulation T Program if the shares are publicly traded ☒By delivery of already-owned shares if the shares are publicly traded Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and understands and agrees to, this Stock Option Grant Notice, the Option Agreement and the Plan.Optionholder acknowledges and agrees that this Stock Option Grant Notice and the Option Agreement may not be modified, amended or revised except by a writing signed by each of Optionholder and the Company; provided, that to the extent the Plan is amended at any time with respect to the awards granted thereunder, such amendment will likewise apply to the Option as if the Option had been granted under the Plan.Optionholder further acknowledges that as of the Date of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set forth the entire understanding between Optionholder and the Company regarding this Option and supersede all prior oral and written agreements, promises and/or representations on that subject with the exception of (i) options previously granted and delivered to Optionholder, (ii) any compensation recovery policy that is adopted by the Company or is otherwise required by applicable law and (iii) any written employment or severance arrangement that would provide for vesting acceleration of this Option upon the terms and conditions set forth therein.
